DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the uppermost and lowermost edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 discloses the hook and loop fasteners extending along the width of the tile at or near the uppermost edge of the front face.  However, the hook and loop fasteners which are located on the front face of the tile appear to be different and separate from those already disclosed in Claim 1.  Claim 1 discloses hook and loop fasteners on the back face of the tiles.  
The remaining rejected claims not specifically discussed above are rejected due to their dependence upon the rejected claim discussed in detail above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (WIPO Publication WO 98/36139) in view of Friedrich et al. (US Patent 4755401).  [Claims 1, 2, 16, and 17] Graham et al. discloses a system and method of roofing, which comprises: a sheet material (18) adhering to a roof deck (10), which has an upper surface and a lower surface, the upper surface including a hook and loop fastener (16); a plurality of roofing tiles (20), wherein the back face has opposing side-edge portions; and hook and loop fasteners (22) adhered to and covering a portion of the back face of each tile including a portion of the opposing side-edge portions (Figure 3).  
Graham et al. discloses the claimed invention as discussed above, but does not disclose a plurality of rain diverting devices.  Friedrich et al. discloses a plurality of devices (16) capable of diverting rain (Figure 2).  A plurality of tiles (10) have loop fasteners disposed on their lower surface.  The devices have hook portions and are positioned between and releasably attached to the loop fasteners located on a side-edge portion of two adjacent tiles (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate devices capable of diverting rain into the system of Graham et al. as suggested and taught by Friedrich et al.  Friedrich et al. teaches that the devices provide a means for attaching two adjacent tiles together in a releasable manner.  Providing such devices into the system of Graham et al. would allow the roof tiles to be aligned together and attached using the devices prior to placement on the roof.  This would provide a more 
[Claims 3 and 8-10] Graham et al. in view of Friedrich et al. discloses the claimed invention as discussed above, including the devices being striplike, but does not disclose the particular thickness, width, or length of the devices.  With respect to the dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the devices of Friedrich et al. having a thickness of less than or equal to about 3 mm, or a combined thickness of less than or equal to 3 mm, a width ranging from about 5.1-15.2 cm, 3.8-6.4 cm, or greater than 2.54 cm, and a length ranging from about 100%-120% of the average length of the adjacent tiles, since the dimensions would have been a matter of design choice and the devices of Friedrich et al. would operate equally well with any desired dimensions.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design.  Friedrich et al. teaches that it is desirable to provide the devices with minimal thickness to prevent the tiles from being unleveled.  Varying the width of the device simply provides a different attachment strength for the tiles.  A narrower width would provide less attachment strength then a wider device.  Finally, providing the device with the same or greater length than the tiles allows the entire edge of the tile to be attached using the device to insure a good attachment between adjacent tiles.    
[Claim 4] Graham et al. teaches that the roofing tiles can be asphalt, or wood.  
[Claim 15] Graham et al. discloses the tiles being  single lapped (Figure 6B), but does not disclose the exposed portion of the front face of each tile ranging from about 71-93% of the total area of the front face.  With respect to the overlap dimensions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an exposed portion on each tile ranging from about 71-93%, since the overlap portions would have been a matter of design choice and the tile of Graham et al. would operate equally well with any desired overlap dimensions.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design. Providing a single lapping with an exposed portion of each tile of 71-95% allows for a continuous covering of the roof decking while also minimizing the amount of tile material needed to cover the roof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Friedrich et al. as discussed above, and further in view of Gibbs (US Patent 5617690). Graham et al. discloses the claimed invention as discussed above, but does not disclose the tile being slate.  Gibbs discloses mounting slate panels to a roof deck using various means, including attaching a hook fastener (188) to the slate panel (186) in order to secure it to a deck having a loop fastener (184) (Figure 26). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the tile of Graham et al. to be a tile formed of slate as suggested and taught by Gibbs.  Graham et al. teaches that it is known to provide slate tiles for a roofing material (lines 14-16, page 1) and that its tiles can be formed of other materials (lines 31-33, page 12).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re-Leshin, 125 USPQ 416.  Substituting slate for .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Friedrich et al. as discussed above, and further in view of Harris (US Patent 7045197 B2). Graham et al. discloses the claimed invention as discussed above, but does not disclose the upper surface of the sheet material having a grid pattern.  Harris discloses rolled material (200) for roofing provided on its upper surface with grid markings.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a grid pattern on the sheet material of Graham et al. as suggested and taught by Harris.  It is known in the art to provide membranes with grid patterns or other indicia to aid in the installation of the membrane and materials on top of the membrane.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Friedrich et al. as discussed above, and further in view of Ben-Daat et al. (US Patent Publication 2009/0064618 A1). Graham et al. discloses the claimed invention as discussed above, but does not disclose the sheet material being adhered to an insulation board.  Ben-Daat et al. discloses a roof system having a roof structure (S), membrane (8), and an insulation board (4) underlying the membrane and adhered to the membrane (paragraph 0018).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate insulation boards adhered to the sheet material of Graham et al. as suggested and taught by Ben-Daat et al.  It is well known in the art to provide insulation boards underlying roofing membranes since the boards help insulate the roof.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. in view of Friedrich et al. as discussed above, and further in view of Geary (US Patent Publication 2010/0059104 A1).  [Claim 11] Graham et al. discloses strips attached to the bottom surface of the tiles at both the uppermost and lowermost edges (Figure 7), but does not disclose those strips extending substantially along the entire width of each tile.  Geary discloses attaching solar tiles (10’) to a roof decking (Figure 8) using strips of hook and loop fasteners (16’) attached to a bottom surface (12’) of the tiles. The hook and loop fasteners can be arranged in strips, which extend substantially along the entire width of each tile (Figures 1 and 3) near the uppermost edge and the lowermost edge.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the strips on the bottom surface the tile of Graham et al. to extend substantially along the entire width of the tile as suggested and taught by Geary. Geary teaches that the hook and loop fasteners can be disposed on the bottom surface in a variety of different configurations, including those shown in Figures 1 and 3, configurations using more than 2 strips, hook and loop fasteners covering the entire bottom surface, or in any arrangement (paragraphs 0025 and 0026). Using strips that extend substantially the entire width of each tile would yield a stronger connection than using multiple, spaced apart strips spaced along the surface. Graham et al. states that the engaging force of the hook and loop fasteners can be increased by increasing the size of the fasteners on the back surface of the tiles (lines 24-26, page 10). The arrangement of the strips along the tile yields no unexpected results and is a matter of obvious design choice. One of ordinary skill in the art would be motivated to attach hook and loop fasteners on the bottom surface of the tile in any arrangement needed to hold the tiles in place on the roof decking. The strips could be attached near the lowermost edge above the tabbed portions (36).
[Claim 12] Graham et al. discloses hook and loop fasteners (116) extending along the width of the tile near an uppermost edge of the front face (Figure 7 shows element 40 from Figure 2 replaced with hook and loop fasteners).  
[Claims 13 and 14] Graham et al. discloses that the hook and loop fasteners on the upper surface of the sheet material and adhered to the front face of each tile can be either hook fasteners or st paragraph on page 11) and that the hook and loop fasteners adhered to the back face of each tile can be hooks or loops to correspond to the surface they are to be engaged with.  Similarly, Graham et al. in view of Friedrich et al. as discussed above discloses hook and loop fasteners on surfaces of the devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.A/               Examiner, Art Unit 3635        

/BRIAN D MATTEI/               Supervisory Patent Examiner, Art Unit 3635